FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                           DECEMBER 9, 2021
                                                                       STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 220



State of North Dakota,                                  Plaintiff and Appellee
      v.
Barry Mervyn Lindeman,                               Defendant and Appellant



                                No. 20210159

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Douglas L. Mattson, Judge.

AFFIRMED.

Per Curiam.

Christopher W. Nelson, Assistant State’s Attorney, Minot, ND, for plaintiff and
appellee; submitted on brief.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant; submitted
on brief.
                             State v. Lindeman
                                No. 20210159

Per Curiam.

[¶1] Barry Mervyn Lindeman appeals from a judgment of conviction for gross
sexual imposition, arguing there was insufficient evidence the offense
happened within the time period listed in the charging documents and jury
instructions.

[¶2] “A precise date or time period is not required in a criminal prosecution
unless time is an essential element of an offense.” Davies v. State, 2018 ND
211, ¶ 17, 917 N.W.2d 8. Time is not an element of gross sexual imposition. Id.
at ¶ 20. Because Lindeman’s only argument pertains to the timeline and this
Court has held a precise time period is not required, we summarily affirm
under N.D.R.App.P. 35.1(a)(3) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1